........
?---
?
>
               OFFICE    OF   THE   ATTORNEY            GENERAL        OF   TEXAS
                                        AUSTIN
 OIOVII OLLLIIL
 I.
 rl?ml*c+ Om*s”dr‘



       Ronorablo J. E. HoDeDlld, Caalroioner
       aprtment    of Aigrl6ulture
       Awtla,   Tox8r
       Dear 81r1




                                                                   ur latter 0r April
       25tik,reqwrtlng        olw
                                                                   VWD      to   WV




                                                       a AMoUted        Poxal    8tatutwr




              QOPa!kt of the raot     tbt       &ah      seedr    or   raata We
              80 eontalaed      lntermlwd vlth rwh O(Lta,
                            ln or
             hap, atraw, wed or &raia &all be iimd not less
             than twsaty-five non wre than one thousand dol-
                    It shall not be riaoea8Wy to nllem or
             $::a ths+nasm of the owwr of the land but it
              sh ab ll
                    e
                    r uffia
                         te
                          l ient     ljege and prove that tM
             la& was not dsfeadi;nt’rr
Honorable J. &, W~Donald, page 2


            Artlclo 1360, Vernon'6 Aamtat6d Pm61 statutea:
            ‘Ho    person,          of
                        asrocl.atl.on  pBr6on6, oorpopa-
      tiOQ, WtCP ~&@GVG6#lit   OP irpi@ti~OQ district
      ounlu& leasing or opeluting any ditch or canal
      Op Pe68rvolP,  op oultlvatlngany land6 abutting
      uoon "ICf~~~~k~,"P;t'3~o~~~~~~te-
      WY or
      Ru66lQrrPhlrtlo to go to reed upon rush re6er-
      voir, dltoh, flmw, ~111~1,uaste-ma OF latepal
      vlthln tea SWfi 0s Ihe high WtoP 11ne OS bi%y
      swh ~o6urolr     ditoh, tlumo, -1,    vsrtr-
      v8y, or later* ib vhem the wao o~~wea or 1166
      upon land ln the ovnemhip OP aontrol of may ruah
      peP6OD,     666G6iaiGa   or   per6601,        ooPpeP8tlon
      matep lmprovomontor lrrlgetioadf8trlot: by
      persoa vlolrrtinga             a? thlr (Lptiola
                           lp?ovI6Iori
      shu   b6 a6d  a0t "f011stan  tvm~-riv6   ~0p
      more than flvo huudred dollrr6, OP b6 LPprIron-
      ed in Nil not h38S t&n thirty t%Q'6BOP more
      than 6Ir noath6, or both. 'l!hIr6rtlole 8lull not
      appl to wi6 Green, sterling, xrlon, schleloh8p,
      Huacll
          floll& Eirml6ter,Memwd, Mwepiok, my,
      ValVerde and &a Saba Countler.'
            Article6 7598 and 7599, Vepmn18 AnnOtated Civil
atatute8,   provide in e6~enee the 6mm aa Artlole 1360, rupr6.
            An    examlnatloa al    the   above       rtatutes     and     other6
dealing Ulth Jshason &I%66       fail6         t0  di6alo66      any    pPoVi6if~
mking  16 tmlavful to aov       Johwon          grass     upcn   your     ova   prem-
~ECS vlkh the rxaeptloa of Brtlole 1.360,rupra, (also OF+
bodied in bstloled,7598 and 7599, 6q-W.)
          Hovever, lu fful$0. 8 S. P. R. CO. v* Oaker, 94
     155; 58 s, Y. 999, 5a L. R. A, 293, 86 Am. St. Rep.
'PSIS.
835, the gexas buprsae court, said, la dictum,'In Pthw.tkg
to the 1~68or lajumtlana by an adjoining Lund omop to en-
join a la& owner SPW sovl~ upm hi8 OIR la&i the 6eed of
Joharm *68x
          (I      It astybe conceded fkhPtif @ alr-
     chlevo~8*&as, not ~tumlly govl        upon land,
                                        3 inevltrbly
     but;brought there by its oimep~ voul
     go spread upon sdjolnlag farm6 a6 to destroy thei.p
                                                                                                     845
                                                                                                        7




Henorabls J. B. MaDonald, pge                           3




         oapaalty            tt3 poduo~ l&y other               6ZO96,     the iatro-
         duatloa of it would b@ On uW466on6ble   US4 Of hi6
         lrnd by 6UUh OVUer,  b4eWae itvould for44 Oth r P 6
         to forego 611 other u.y   of their ova propmty.
         And 60 it night  be under auoh circumrt6ncea1466
         ertreas Thea those ru~poasd. But it 18 obviour
         th6t to 46t8b116h & lirblllty Of thi6 66P6, the
         OVidW4N         nU6t         ShGV     ths   fW3t6     R4Q4666l7     to     giV4
         rise to it,'

       r a ~ic nro r th a r0r0going and in lr efer$ 0JOW
fiP#e
    tW#6tiOEA, W fOO1 th a ta p OP WB m y IOV Id6 Of JOh B -
son   gm66          upoa his ova hid                 it h4 60 d46l~0,              tie66      th4 land
0oRas vlthin tha                      OVilIiOBS      Of &tiOb       u60,          EU$UW, (a160
embodied la           Artlo     r06 7598 and 7599, iupra),                   but under o8rtai.n
UOadi.tiOM t&M   my b0 &a injUt&QtiOBP46t~iEIt w Ul WtjOiB-
lag lend evmr  aa~’
                  lndiaated in OulS C. & S, 1. R. Co. v.
06k86,      6UPti.            !fkd#    a160       ~BEV4P6 JOUP     64Ooad         QuS68iOB,    &as
Smith lkd @#tPO                 OOUBtl66 befas 00 lXCOptiOU.

                    fPU#tm            thi6     66ti8~OtOPfif        4E6V4PE ml%P           QUOEtiOQ8,
W$    vlth b66t P8$aPd6, ve aP4
                                                                     Very         t~aly pus6

                                                 j.;.;:J‘\ ATl'O~
                                             ./'I:;,                         -             01 TltxAS